Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered. Applicant has amended the claims to include “the inorganic barrier layer comprises a first inorganic barrier layer and a second inorganic barrier layer, the first inorganic barrier layer, the organic scattering layer and the second inorganic barrier layer comprised in the encapsulating structure are disposed in sequence in a direction away from the base substrate the encapsulating structure further comprises a first organic buffer layer; and the first organic buffer layer is located between the organic scattering layer and the second inorganic barrier layer, and the encapsulating structure further comprises at least one laminated structure located on a side of the second inorganic barrier layer away from the base substrate; and each laminated structure comprises a second organic buffer layer and a third inorganic barrier layer that are laminated in a direction away from the base substrate, the display substrate further comprising a thin film transistor located between the base substrate and the light-emitting device.  Applicant has argued that the prior art of record relied upon in the last Office Action does not disclose the recited sequence of layers in the recited order.  Applicant’s arguments are primarily based upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3-8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krummacher et al (US 2012/0193645 A1)(“Krummacher”) in view of Lee et al (US 2014/0138630 A1)(“Lee”) and of Toonen et al (US 2011/0171764 A1)(“Toonen”) and of Son (US 2016/0293891 A1).
Re claims 1, 3, 5, and 10:
 Krummacher discloses a display substrate of a radiation emitting device (Abstract and Fig. 1)
Inclduing a base substrate 4 (para. 0089), a light emitting device,  a radiation decoupling layer which corresponds to an encapsulating structure 8 (para. 0097 and Fig. 2) on the base substrate in sequence in a direction away from the base substrate, as in Fig. 2 in an embodiment the layer 20 is the OLED stack (para. 0104) and is in a direction away from the base substrate, as Krummacher discloses that the features can be in any combination (para. 0196),
Krummacher also discloses a radiation decoupling layer, which corresponds to a scattering structure and  the scattering of the radiation  can be caused by gas-filled inclusions or cavities, which correspond to bubble structures, that deflect light (para. 0020 and 0045).
Krummacher is silent with respect to the recited direction of the recited sequence such as a second organic buffer layer and a third inorganic barrier layer and thin film transistor between the base substrate and the light emitting device.
Lee, in the same field of endeavor of light scattering layer for an organic light emitting device (Abstract), discloses that the device may be formed as a top emission device or a bottom emission 
Toonen, in the same field of endeavor of encapsulated devices such as OLED (Abstract and para. 0005), discloses at least one of the organic layers in the encapsulation includes scattering particles (para. 0019) and Toonen also discloses the layers include at least one inorganic layer and at least one organic layer (para. 0073-0074), which is a disclosure of two or more of the inorganic and organic layers, which are in a direction away from the substrate , as shown in Fig. 2J, in which the layers 31, 32, 33, are away from the substrate 50 (Fig. 2J).
Son, in the same field of endeavor of OLED encapsulation (Abstract), discloses an OLED device 120 (para. 0039 and Fig. 1) in which the OLED includes thin film transistors (TFT) (Fig. 2) and the OLED are formed on the TFT (para. 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Lee with the device disclosed by Krummacher to have formed the layers in the device disclosed by Krmmacher in  the recited sequence  because one of ordinary skill in the art would have been able to choose  to arrange the layers of the device for either a top emitting or a bottom emitting device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the device disclosed by Krummacher in view of Lee to include the arrangement of layers disclosed by Toonen  in order to avoid degradation of the device by moisture as disclosed by Toonen  (Toonen, para. 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement of TFT and OLED disclosed by Son with the 
Re claim 4:  The combination of Krummacher, Lee, Toonen and Son discloses a first inorganic buffer layer between the organic scattering layer and the second inorganic barrier layer, as Toonen discloses TiO2 particles which are scattering particles in the organic layers (para. 0102), and Toonen also discloses organic layers between inorganic layers as stated above in the rejection of claim 1, which is a disclosure of organic buffer layer between the scattering layer and the second inorganic barrier layer, as the at least one organic layer disclosed by Toonen can include the layers being considered buffer layers.  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 6:  The combination of Krummacher and Lee and Toonen and Son discloses the inorganic layer is a metal oxide, as Toonen discloses metal oxide (para. 0078) for the inorganic layer(s) (para. 0078).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 7:  The combination of Krummacher and Lee and Toonen and Son discloses a TFT between the base substrate and the light emitting device,  as Son discloses an OLED device 120 (para. 0039 and Fig. 1) in which the OLED includes thin film transistors (TFT) (Fig. 2) and the OLED are formed on the TFT (para. 0054).
Re claim 8:  The combination of Krummacher and Lee and Toonen and Son  discloses that the device may be either top or bottom emitting, as stated in the rejection of claim 1 above, as Lee discloses that the device may be formed as a top emission device or a bottom emission device, in which the light will be emitted either from the top of the device or from the bottom of the device (para. 0097), which will make a difference in the direction of the sequence of layers, the layers being formed in the opposite order.
Re claim 9:  Krummacher discloses the light emitting device is an OLED (para. 0003).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krummacher et al (US 2012/0193645 A1)(“Krummacher”) in view of Lee et al (US 2014/0138630 A1)(“Lee”) and of Toonen et al (US 2011/0171764 A1)(“Toonen”) and of Son (US 2016/0293891 A1)  as applied to claim 1 above, and further in view of Sung et al (US 2016/0161066 A1)(“Sung”).
 Krummacher  in view of Lee and of Toonen and of Son  discloses the limitations of claim 1 as stated above.  Krummacher  in view of Lee and of Toonen and of Son  is silent with respect to epoxy.
Sung, in the same field of endeavor of matrix resin for a scattering layer (para. 0040), discloses the resin of the scattering layer may be epoxy (para. 0062 and claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Sung with the device disclosed by Krummacher  in view of Lee and of Toonen and of Son   because Sung discloses material of art recognized for an intended purpose (MPEP 2144.07).



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2014/0131675 A1)(“Chien”) in view of Kubota (US 2004/0232832 A1)  and of Choi US (20100051910 A1)   and of Toonen et al (US 2011/0171764 A1)(“Toonen”) and of Son (US 2016/0293891 A1). 
Chien discloses a method of encapsulating a display device including
Providing a display device including a base substrate 202 (para. 0030 and Fig. 2) and a light emitting device with layers 204, 206, 208 (para. 0030 and Fig. 2) on the substrate

Chien is silent with respect to forming an encapsulating structure on a side of the device away from the base substrate and an inorganic barrier layer on a side of the scattering layer,
Kubota, in the same field of endeavor of organic electroluminescent display panel and protection of the organic layer (Abstract), disclose sealing layers which are alternating inorganic and organic layers, the first layer next to the functional layer 14 being a first inorganic layer , the next layer is a high molecular compound layer, which is an organic  layer followed by a second inorganic layer (para. 0034), the high molecular layer film is polyimide or polyurethane (Abstract).  Kubota also discloses the first inorganic barrier layer 16s1 is over the active layer 14 (Fig 7) and the inorganic barrier layer is silicon nitride (para. 0028).
Choi, in the same field of endeavor of organic light emitting displays (Abstract), discloses that polyimide overcoat layer has the feature of out-gasing (para. 0052), from which the device layers under the overcoat have a protective layer formed (para. 0052).
Toonen, in the same field of endeavor of encapsulated devices such as OLED (Abstract and para. 0005), discloses at least one of the organic layers in the encapsulation includes scattering particles (para. 0019) and Toonen also discloses the layers include at least one inorganic layer and at least one organic layer (para. 0073-0074), which is a disclosure of two or more of the inorganic and organic layers, which are in a direction away from the substrate , as shown in Fig. 2J, in which the layers 31, 32, 33, are away from the substrate 50 (Fig. 2J).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement  disclosed by Kubota with the device disclosed by Chien in order to avoid the problem of outgassing from outgassing from the organic layers in the encapsulant as disclosed by Choi which discloses the need to block outgassing , and with respect to the material, Kubota discloses  material of art recognized for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the method disclosed by Chien  to include the arrangement of layers disclosed by Toonen  in order to avoid degradation of the device by moisture as disclosed by Toonen  (Toonen, para. 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement of TFT and OLED disclosed by Son with the method disclosed by Chien because Son discloses an arrangement which is well known to one of ordinary skill in the art in order to provide voltage to for example the anode  the OLED.


Claims 12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2014/0131675 A1)(“Chien”) in view of Kubota (US 2004/0232832 A1)  and of Choi US (20100051910 A1)  and of Toonen et al (US 2011/0171764 A1)(“Toonen”) and of Son (US 2016/0293891 A1)   as applied to claim 11 above, and further in view of   Cok (US  (2008/0272367 A1) and of Ha et al (US 2006/0087865 A1)(“Ha”).
Chien  in view of Kubota and of Choi  and of Toonen  and of Son disclose the limitations of claim 11 as stated above. Chien  in view of Kubota and of Choi  and of Toonen  and of Son is silent with respect to forming voids and with respect to  performng a foaming treatment.
Cok discloses a method including  providing a display (Abstract) and forming an encapsulating structure 30, 22, 34 (para. 0056-0057)on a side of the device away from the base substrate 10, including an organic scattering layer including bubbles or voids 22 (par. 0058)
Forming a first inorganic barrier layer 30 (para. 0037) on the side of the light emitting device away from the base substrate (10) (para. 0041 and Fig. 2)
Forming an organic material layer 22 (para. 0035 and Fig. 2) which includes polymeric material matrix (par. 0062)  on a side of the first inorganic barrier away from the base substrate 
Forming a scattering layer, as Cok discloses forming a scattering layer including voids (not shown) (para. 0039)
 Forming a second inorganic barrier layer 34 (para. 0058) on a side of the organic scattering layer away from the base substrate
Cok does not discloses forming the voids with respect to forming the voids by using an organic material doped with a foaming agent and Cok is silent with respect to performimg a foaming treatment on the organic material to obtain a scattering layer.
Ha, in the same field of endeavor of light modulating layers (Abstract), discloses forming air bubbles in a layer which includes foaming agent (para. 0035), which is a disclosure of doped with foaming agent, and obtaining a scattering layer, as Ha discloses the light is scattered (para. 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cok with the method disclosed by Chien in view of Choi  and Toonen and Son in order to protect the voids layer.

Re claim 19:  The combnation of Chien and Kubota and Choi and Toonen and Son and Cok and Ha discloses forming a first organic buffer layer on a side of the scattering layer away from the base substrate and forming a second inorganic barrier layer on a side of the scattering layer away from the base substrate , as Cok discloses forming a second organic buffer layer on a side of the second inorganic barrier layer away from the base substrate and forming a third inorganic barrier layer 16S3 on a side of the second organic buffer layer , as Cok discloses that the inorganic and organic encapsulating layers 34 and 30 may be formed of alternating organic and inorganic layers (para. 0016 and 0045 and Fig. 2)
Re claim 20:  The combnation of Chien and Kubota and Choi and Toonen and Son and Cok and Ha discloses forming a second organic buffer layer on a side of the second inorganic barrier layer away from the base substrate and forming a third inorganic barrier layer on a side of the second organic buffer layer away from the base substrate , as Kubota discloses forming a second organic buffer layer on a side of the second inorganic barrier layer away from the base substrate and forming a third inorganic barrier layer 16S3 on a side of the second organic buffer layer 16P2 away from the base substrate (para. 0034 and Fig. 8).  The reasons for combining the references are the same as stated above in the rejection of claim 12.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2014/0131675 A1)(“Chien”) in view of Kubota (US 2004/0232832 A1)  and of Choi US (20100051910 A1)  and of Toonen et al (US 2011/0171764 A1)(“Toonen”) and of Son (US 2016/0293891 A1).        as applied to claim 11 above, and further in view of   Cok (US  (para. 0039 2008/0272367 A1) and of Ha et al (US  as applied to claim 12 above, and further in view of Schardt et al (US 2.993.014)(“Schardt”).
Chien  in view of Kubota   and of Choi and Toonen and Son and   Cok and  Ha discloses the limitations of claim 12 as stated above.  Chien  in view of Kubota  and of Choi and Toonen and Son and   Cok and   Ha is silent with respect to decomposition of the foaming agent.
Schardt discloses that voids can be formed in resin materials by heating above the decomposition temperature (col. 1, lines 51-72 and col. 2, lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Schardt with the method disclosed by Chien  in view of Kubota (US 2004/0232832 A1)  and of Choi and Toonen and Son and   Cok  and Ha to obtain the benefit of ease of production of porous resins such as epoxy without excessively high temperature as disclosed by Schmidt (Schmidt, col. 2, lines 45-55).

Claims 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2014/0131675 A1)(“Chien”) in view of Kubota (US 2004/0232832 A1)  and of Choi US (20100051910 A1) and of Toonen et al (US 2011/0171764 A1)(“Toonen”) and of Son (US 2016/0293891 A1). as applied to claim 11 above, and further in view of   Cok (US  (para. 0039 2008/0272367 A1) and of Ha et al (US 2006/0087865 A1)(“Ha”) as applied to claim 12 above, and further in view of Schardt et al (US 2.993.014)(“Schardt”) as applied to claim 13 above, and further in view of Landig et al (US 11, 025,175 B1)(“Landig”).
Chien  in view of Kubota   and of Choi and Toonen and Son  and   Cok and  Ha of Schardt et al s  discloses the limitations of claim 12 as stated above.  Chien  in view of Kubota  and of Choi and Toonen and Son and   Cok and   Ha is of Schardt et al (US 2.993.014)(“Schardt”) silent with respect to light heating.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used light energy to heat the polymer layer as disclosed by Landig in the method disclosed by Chien  in view of Kubota   and of Choi and Toonen and Son and   Cok and  Ha of Schardt  in order to obtain the benefit of ease of production .
Re claim 15:  The rejection applied to claim 14 is also applied to claim 15, as light heating is a form of heating.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2014/0131675 A1)(“Chien”) in view of Kubota (US 2004/0232832 A1)  and of Choi US (20100051910 A1) and of Toonen et al (US 2011/0171764 A1)(“Toonen”) and of Son (US 2016/0293891 A1). as applied to claim 11 above, and further in view of   Cok (US  (para. 0039 2008/0272367 A1) and of Ha et al (US 2006/0087865 A1)(“Ha”) as applied to claim 12 above,  as applied to claim 12 above, and further in view of Liu et al (US 2019/0131570 A1)(“Liu”).
Chien  in view of Kubota   and of Choi  and Toonen and Son and   Cok and  Ha discloses the limitations of claim 12 as stated above.  Chien  in view of Kubota  and of Choi and Toonen and Son and   Cok and   Ha is silent with respect to the recited percent  of the foaming agent.
Liu, in the same field of endeavor of OLED and cells or voids (para. 0012), discloses a percentage of foaming agent of 0.5 to 6.0 weight percent (para. 0014), which overlaps the recited range, therefore the recited range is anticipated (MPEP 2131.03), or in the alternative is obvious  (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the percent of foaming agent disclosed by Liu with the method disclosed by Chen in view of Kubota and Choi and Toonen and Son and Cok and Ha because Liu discloses .


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 2014/0131675 A1)(“Chien”) in view of Kubota (US 2004/0232832 A1)  and of Choi US (20100051910 A1) and of Toonen et al (US 2011/0171764 A1)(“Toonen”) and of Son (US 2016/0293891 A1). as applied to claim 11 above, and further in view of   Cok (US  (para. 0039 2008/0272367 A1) and of Ha et al (US 2006/0087865 A1)(“Ha”) as applied to claim 12 above,  as applied to claim 12 above, and  of Liu et al (US 2019/0131570 A1)(“Liu”) and further in viewof Cheng et al (US 2009/0162967 A1)(“Cheng”).
Chien  in view of Kubota   and of Choi  and Toonen and Son and   Cok and  Ha discloses the limitations of claim 12 as stated above.  Chien  in view of Kubota  and of Choi  and Toonen and Son and   Cok and   Ha is silent with respect to the recited  foaming agents.
Cheng , in the same field of endeavor of forming light transmitting regions of semiconductor devices (para. 0009), discloses azobisformamide as a foamng agent (par. 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the foaming agent disclosed by Cheng in the method disclosed by Chien in view of Kubota and Choi  and Toonen and Son and Cok and Ha because Cheng discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Chien et al (US 2014/0131675 A1)(“Chien”) in view of Kubota (US 2004/0232832 A1)  and of Choi US (20100051910 A1) and of Toonen et al (US 2011/0171764 A1)(“Toonen”) and of Son (US 2016/0293891 A1). as applied to claim 11 above, and further in view of   Cok (US  (para. 0039 2008/0272367 A1) and of Ha et al (US  as applied to claim 17 above, and further in view of Lasman (US 3,428,583).
Chien  in view of Kubota   and of Choi and Toonen and Son and   Cok and  Ha discloses the limitations of claim 12 as stated above.  Chien and Cheng  in view of Kubota  and of Choi and Toonen and Son  and   Cok and   Ha and Cheng is silent with respect to the recited  foaming aid.
Lasman discloses zinc oxide as a foaming aid (col. 4, lines 12-22) for azodiformate (col. 3, line 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Lasman with the method disclosed by Chien in view of Kubota and of Choi  and Toonen and Son and Cok and Ha because Lasman discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895